HoldeN, J.,
delivered the opinion of the court.
This suit involves the construction and application of chapter 209, Acts of 1918, and questions the validity of the issuance of twenty-five thousand dollars of municipal bonds of the city of Hattiesburg. The appellants, resident citizens and taxpayers of Hattiesburg, filed a bill against the mayor and commissioners of Hatties-burg, seeking to enjoin them from issuing and selling certain municipal bonds. The bill of complaint alleges that the city of Hattiesburg, operating under a com*523mission form of government, undertook to issne and sell bonds in the sum of twenty-five thousand dollars for improvements and repairs of city property, -without a majority vote of the electors at an election for that purpose; that the bonds were not issued- on the serial payment plan. A temporary injunction was granted, which on motion was dissolved; the court sustaining the demurrer filed by the defendants, from which decree this appeal was taken.
The appellants present several grounds for reversal, but we consider it unnecessary to notice but one, and that is whether or not the proposed bond issue was invalid because not authorized by a majority of the electors voting at an election to be held for that purpose, as provided in section 2 of said chapter 209, Acts of 1918.
It is the contention of the appellee city of Hatties-burg that chapter 209, Acts of 1918, is not in the way of the validity of the bond issue in question, first, because the words “interest-bearing debt” in section 2 of said act should not be construed to prohibit the issuance of bonds by a municipality without an election as provided for in chapter 147, Laws of 1914; that the meaning of “interest-bearing debt” as used in the act has a restricted meaning, and does not include bonds. This argument is based upon the theory that the use of the words “indebtedness” and “bonds” by the legislature in the different laws dealing with the subject intends and recognizes a distinction between bonds and other interest-bearing debts.
Appellee contends that the evil intended to be remedied by the act was the incurring of debts and obligations by warrants, loans, etc., by county and municipal authorities; that it was not the purpose of the act to repeal or amend the existing laws with reference to the issuance of bonds by counties and municipalities without an election. - . ' ~. • '
*524The position of appellee is untenable. Chapter 209, Acts of 1918, is plain and unambiguous in its terms. Its purpose was to require all municipalities and counties which had outstanding warrants and other like obligations, with insufficient funds in the treasury to pay same, to issue serial bonds immediately and pay all such outstanding debts. This was mandatory, and the bonds were to be issued without an election thereon. It was the further purpose of the act, under section 2 thereof, to prohibit any county, municipality, or taxing-district from incurring any interest-bearing debt whatsoever, be it outstanding warrants, bonds, or any other form or character of interest-bearing debt, unless such interest-bearing debt be first authorized by a majority of the electors who shall vote in an election to be called for that purpose. The act expressly provides, however, that a municipality or county may continuo to borrow money in anticipation of taxes as now provided by law. It will be observed that section 4 of said act provides that no county or municipality shall issue any bonds except on the serial payment plan. This provision of section 4 with reference to issuance of bonds, when read in connection with section 2, warrants the view, from the context of the act, that when the legislature spoke of interest-bearing debts in section 2, it was speaking of bond issues, as well as all other interest-bearing obligations, and expressly excepted the borrowing of moneys in anticipation of taxes in section 2. A bond is simply the evidence of an interest-bearing debt. Therefore we conclude that chapter 209, Acts of 1918, is applicable in the case before us, and that since the bond issue in question was not authorized by a majority of electors, it is void. Madison County v. Howard, 80 So. 524.
Of course, we are not concerned with the policy or wisdom of any legislative enactment. Our duty lies only in construing and interpreting the legislative intent as we find it expressed in the particular law. We *525see no difficulty here in ascertaining the intent and purpose of the act in question. The legislature un-undoubtedly meant to provide that hereafter interest-hearing debts in any form, bonds or otherwise, should not be imposed upon the people of any county, municipality, or taxing district, except by their express consent, at an election to be held for that purpose. The wisdom of the law seems to be based upon the theory that these burdens should be imposed only by express consent of those to be burdened; that the distance between bonds and “bondage” should be shortened only by the direct exercise of the right of “self-determination” in the people.
Counsel for appellee concedes that the case of Madison County v. Howard, supra, is in his way, but urges that the decision is unsound, and that the question of the constitutionality of chapter 209, Acts of 1918, was not presented in that case. We hold the act is valid and constitutional.
Able counsel for appellee contends that if the legislature intended by the act of 1918 to amend the laws providing for bond issues without elections, the act does not comply with section 61 of the Constitution, and is void for the reason that it does not contain the laws as amended. We do not think the act of 1918 seeks to specially amend previous laws on the subject of bond issues, but, if so, it clearly sets out all amendments intended, and plainly provides the repeal of every act in conflict therewith. The purpose of section 61 of the Constitution is to prevent ambiguity and uncertainty with reference to the amendment of previous acts, but we find no uncertainty in the act here in question.
It is also contended by counsel for appellee that section 2 of said act is void, because it removes all restrictions as to the amount of bonds that may be issued, in violation of section 80 of the Constitution. This contention has been settled adversely to appellee by this *526court in Turner v. City of Hattiesburg, 98 Miss. 348, 53 So. 681.
It is further contended by appellee that chapter 209, Acts of 1918, violates section 71 of the Constitution, in that it amends section 3415, Code of 1906, and other sections and chapters of the bond laws of this state; that these amendments are made without referring to them in the title. We do not think there is any merit in this position, because the title to the act. in question is sufficient, and for the further and better reason that the point presented was settled by this court in Bryan v. City of Greenwood, 112 Miss. 730, 73 So. 728.
The court below erred in sustaining the demurrer to the complaints; injunction bill and dissolving the injunction, and the decree is reversed, and the cause remanded, with leave to the defendants to answer within sixty days after the filing of the mandate in the lower court.

Reversed and remanded.